DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objection
The amendment filed 4 June 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
"Referring generally to the figures, in the depicted embodiment, the cylindrical body 14 includes vents. In particular, the bulk material metering device includes vent outlets 70, 72 connected to vent tubes 74, 76. In the depicted embodiment, the vent tubes 74, 76 terminate at the material discharge chute 18 and are configured to redirect air vented from an upper inside portion of the cylindrical body 14 to the outlet of the cylindrical drum. In the depicted embodiment, the redirection of the air back to the material discharge chute 18 helps contain the dust within the system. FIG. 11 includes an arrow 78 that illustrates how the air from the upper portion of the cylindrical structure is free to flow from the inside of the cylindrical body 14 out the vent outlets 70, 72 and into the vent tubes 74, 76 and eventually exiting at the material discharge chute 18."
Applicant is required to cancel the new matter in the reply to this Office Action.
The claims are examined in this Action as best as could be understood from the originally filed disclosure.
Drawing Objections
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “vent” in claims 9, 13 and 18 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 13 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 13 and 18 recite “wherein the cylindrical drum includes a vent that redirects air from an upper portion of the cylindrical drum to the outlet of the cylindrical drum.”  The specification is silent as to a “vent”.  The disclosure does not explain how air is redirected from an upper portion of the drum to the outlet of the drum.  Neither the written disclosure nor the drawings disclose any ports, connectors, holes, or other structure in the claimed portions of the drum that could connect to a “vent”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinzer, et al. (“Zinzer”) (U.S. Pub. 2013/0277399) in view of Mylting (U.S. Pat. 3,085,831).
Regarding claim 1, Zinzer discloses a bulk material metering device (1) comprising: a housing including: a cylindrical body portion (2) concentric about a central axis (9), the cylindrical body portion including an inner surface (4) and an outer surface;
a first end cap (6) secured to a first end of the cylindrical body portion, the first end cap including an inner surface and an outer surface; a second end cap (7) secured to a second end of the cylindrical body portion, the second end cap including an inner surface and an outer surface; a bulk material receiving aperture (3) located on an upper portion of the cylindrical body;
and a lower bulk material discharge opening (5) located on a lower portion of the cylindrical body;
and a rotatable drive member including: a drive axis (12) extending through the cylindrical body portion arranged coaxial with the central axis of the cylindrical body portion;
a plurality of radially extending paddles (11) extending from the drive axis towards the inner surface of the cylindrical body portion;
a first end plate connected to a first end of the drive axis; a second end plate connected to a second end of the drive axis; wherein the plurality of paddles are connected to the first end plate and the second end plate (¶ [0029]: “in the region of a left-hand end face of the cellular wheel vanes 11, adjacent to the housing side covers 6, 7, the cellular wheel has cellular wheel side discs 11a”);
wherein the first end plate is spaced away from the first end cap and defines a space, and the second end plate is spaced away from the second end cap and defines a space (seen in Fig. 1), the space inherently provides a pathway for air flow between the housing and the2U.S. Patent Application No. 16/516,650 rotatable drive member;

	Zinzer discloses an inner diameter portion wherein the paddles include distal ends that are spaced away from the inner diameter portion; but is silent in regards to different first and second inner diameters.  Mylting discloses a similar apparatus with an the inner surface defines a first inner diameter portion (35) defined by a first diameter and a second inner diameter portion (the body) defined by a second diameter, wherein the first diameter portion is immovably fixed to the second diameter portion and the second diameter is greater than the first diameter; wherein the first diameter portion spans at least angle A of the cylindrical body; and wherein the first diameter portion is located on an upper portion of the cylindrical body with at least a portion of the first diameter portion located on a downstream side of the bulk material receiving aperture.
It would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Mylting’s first diameter portion and associated pipes (41) to direct dust to the pipe to be purged.  (col. 2, lines 8-19 and 39-41)

Claims 13, 15, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel, et al. (“Siegel”) (U.S. Pat. 4,823,993) in view of Ohlm (U.S. Pat. 2,886,216).
Regarding claim 13, Siegel discloses a “wheel gate for dispensing granulated bulk material” with a cylindrical drum (1) including inlets and outlets (through 2a and 3a, respectively); and a rotating metering device (4) configured to move bulk material from the inlet to the outlet, wherein the rate of rotation of the rotating metering device controls the flow rate of the bulk material (col. 3, lines 28-31: “dosing can be controlled over a wide range with 
Siegel does not specify that the vent redirects air from an upper portion of the drum to the outlet of the drum.  Ohlm discloses a similar apparatus with a vent (8) that redirects air from an upper portion of the drum to the outlet of the drum (col. 1, lines 43-49).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Ohlm to include a vent between the inlet and outlet to “greatly reduce the ill effect of a substantial pressure difference at the inlet and outlet openings.”  (col. 2, lines 28-40)
Regarding claim 15, Siegel discloses paddles (6) that are spaced away from an internal surface (19a) of at least a lower portion of the cylindrical drum.
Regarding claim 16, Siegel discloses that the rotating metering device includes a central drive shaft (5) opposed first and second end caps (20a, 20b) on the drive shaft and a plurality of radially extending paddles (6) extending from the drive shaft positioned between the first and second end caps.
Regarding claim 18, Siegel discloses a bulk material metering device in which a user of the device, during its normal usage, would inherently perform the following steps: mounting the bulk material metering device to the bottom of a bulk material storage structure (col. 5, line 26:
“gate may be attached by suitable screws or bolts to the discharge port of a source of bulk material, such as a silo”); collecting the bulk material (title: “granulated bulk mate rial”) dispensed from the bulk material storage structure; and driving the rotation of the metering unit (col. 5, lines 18-20: “motive means”) at a controlled rate for a set period of time (col. 3, lines 28-31: “dosing can be controlled over a wide range with extremely high accuracy by merely changing the rotational speed”) to meter out a particular amount of bulk material from the bulk material storage structure (col. 1, lines 13-15: “for dispensing predetermined amount of granular materials from a bulk source to given user”); wherein the device is vented (through port 8) to atmospheric pressure.
Siegel does not specify that the vent redirects air from an upper portion of the drum to the outlet of the drum.  Ohlm discloses a similar apparatus with a vent (8) that redirects air from an upper portion of the drum to the outlet of the drum (col. 1, lines 43-49).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Ohlm to include a vent between the inlet and outlet to “greatly reduce the ill effect of a substantial pressure difference at the inlet and outlet openings.”  (col. 2, lines 28-40)
Regarding claim 19, Siegel discloses that the rotation of the metering unit controls the flow rate of the bulk material from the silo (col. 3, lines 28-31: “dosing can be controlled over a wide range with extremely high accuracy by merely changing the rotational speed”) and it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to stop rotation and thereby stopping the flow of the bulk material from the bulk storage structure to prevent over-dispensing and product loss.
Regarding claim 20, Siegel does not specify that the bulk material storage structure (“silo”), contains sand; however, Siegel does disclose in col. 1, lines 15-18 that “In general, a bucket wheel gate comprises a cylindrical housing, having a feed inlet opening to a source, such as a silo of granulate material and a discharge outlet opening to a processing user of the material.” Therefore, would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to use Siegel’s storage structure (“silo”) and rotary valve to discharge sand, which is a granulate material that is notoriously old and well-known in the art.
Claims 2-5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinzer and Mytling as applied to claim 1 above, and further in view of Hook (U.S. Pat. 3,895,745).
Regarding claim 2, Zinzer discloses that the paddles include a rigid base portion but is silent regarding a flexible distal portion; however, Hook discloses paddles that include a rigid base portion (26) and a flexible end portion (28). It would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the flexible end portions of Hook to provide a good seal while they are in contact with the curved interior horizontal surfaces. (Hook: col. 2, lines 23-25)
Regarding claim 3, Hook illustrates in Fig. 3 that the flexible distal ends (28) of the paddles are fastened using nuts and bolts and it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, that the flexible ends are subjected to wear and therefore replaceable in case of wear or damage.
Regarding claim 4, Hook discloses that the paddles include rubber wear pads (28) connected to a steel base portion (26).
Regarding claim 5, Zinzer, as modified by Mytling, discloses a bulk material receiving aperture (Mytling: Fig. 2 and 3: 36) that is less than the width of the cylindrical body, but does not disclose that the width of the aperture is 70% less than a width of the cylindrical body portion. Page 3, lines 9-15 of the specification of the instant invention states:
“In the depicted embodiment, the width W1 of the bulk material receiving aperture 40 is at least 70 percent less than a width W2 of the cylindrical body portion 14. In the depicted embodiment, gravity is used to feed the bulk material from the bulk material storage structure into the bulk material metering device 10. It should be appreciated that many alternative embodiments are also possible.”
 Therefore, since applicant has not provided any indication that the size of the receiving aperture has any criticality, and it appears that the device of Zinzer and Mytling would function equally well with an aperture size as disclosed or with an aperture size that is 70% less than a width of the cylindrical body portion, it would have been an obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to design the opening of the device an appropriate size, such as a width that is 70% less than the width of the cylindrical body portion, to accommodate the mating with a material supply chute or hopper upstream of the device of similar size.
Regarding claim 7, the combination discloses that the two of the adjacent radially ending paddles define a wedge, the largest wedge defined by adjacent paddles defines an angle A, wherein the first inner diameter is smaller than the second inner diameter, wherein the first inner diameter portion extends at least A degrees downstream from an front edge of the bulk material receiving aperture (seen in Fig. 2 of Mylting).
Regarding claim 8, Zinzer discloses that the drive axis is supported on bearings (14) mounted to the first and second end caps of the housing.
Regarding claim 9, Zinzer, as modified by Mytling, discloses that wherein the cylindrical body portion includes a vent (Mytling: 41) configured to allow air to flow out of an upper portion of the cylindrical body portion.
Regarding claim 10, Zinzer, as modified by Mytling, discloses that the first inner diameter is smaller than the second inner diameter and the first inner diameter is at least the upper 60 degrees of the cylindrical body (seen in Fig. 2).
Regarding claim 11, the combination discloses that the distal end of the paddles contact the inner surface of the cylindrical body (as shown at least in Fig. 2 of Hook).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinzer and Mytling as applied to claim 1 above, and further in view of Kattelmann (U.S. Pat. 4,378,897).
Regarding claim 12, Zinzer discloses a material receiving chute (3) affixed to the top flange configured for feeding bulk material (“particulate matter”) into the upper opening of the cylindrical body. Zinzer is silent in that the metering device comprises the chute or that the chute incudes a closeable doorway. Kattelmann discloses (Fig. 1) a rotary valve metering device (15) with an integral chute (seen between 15 and 26) and a closeable doorway (slide gate above rotary valve, labeled as 26 in Fig. 1). It would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Kattleman to include an integral chute to adapt the cylindrical body to the correct opening size and to include a closeable doorway, such as Kattelmann’s slide gate, in order to isolate the rotary valve from the hopper during maintenance.
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel and Ohlm as applied to claim 13 above, and further in view of Hook (U.S. Pat. 3,895,745).
Regarding claim 14, Siegel discloses that the paddles (6) include a rigid base portion but is silent regarding a paddles that contact the internal surface of at least a portion of the cylindrical drum; however, Hook discloses paddles that include a rigid base portion (26) and a flexible end portion (28). It would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the flexible end portions of Hook to provide a good seal while they are in contact with the curved interior horizontal surfaces. (Hook: col. 2, lines 23-25)
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel and Ohlm as applied to claim 13, respectively, above, and further in view of Mitchell (U.S. Pat. 5,307,963).
Regarding claim 17, Siegel discloses chambers (6a) between paddles (6) of the drive member (4), the paddles spaced away from the end caps (20a, 20b) (seen in Fig. 1) which inherently provide a pathway for airflow between the housing and the rotatable drive member (4) but is silent regarding first and second end plates on either side of the paddles. Mitchell discloses a rotary valve with first and second end plates (13, 14) connected to either ends of a drive axis (11) and paddles (12). It would have been an obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to include end plates, spaced away from the first and second end caps, to isolate Siegel’s chambers (6a) to avoid contamination. (Mitchell: col. 2, lines 6-8).
Response to Arguments
Applicant's arguments filed 4 June 2021 have been fully considered but they are not persuasive.
The Applicant argues on pages 8 and 9 of the Remarks that the replacement drawings of 4 June 2021 overcome the previous drawing objections regarding the “vent”.  This argument is not persuasive since the replacement drawings are NOT entered since they include and rely on NEW MATTER submitted in a specification amendment.  See the objection to the specification, above, in this Action.
Additionally, the arguments regarding the 35 USC § 112(a) rejections on page 9 of the Remarks regarding claims 13 and 18 are not persuasive for the same reasons above.   There is no support for a “vent” in the originally filed disclosure.
The Applicant argues on pages 10 and 11 of the Remarks that venting Zinser’s body to atmospheric pressure would make the taught pressure differential unachievable; however, this argument is not persuasive.  Zinser teaches in paragraph [0038] that “For example, the feed shaft 3 may be placed under a pressure of 5 bar, while the outlet shaft 5 is operated at normal pressure, so a pressure difference of 4 bar is present between the feed shaft 3 and the outlet shaft 5.”
Therefore, even when the feed shaft (3) of Zinser’s body is at atmospheric pressure (“normal pressure” or 1 bar), a pressure differential exists of 4 bar.
The Applicant argues on pages 11 and 12 of the Remarks that Oholm does not teach a system that is vented to atmospheric pressure; however, this argument is not persuasive.  Oholm discloses that “empty sectors of pockets traveling from the outlet opening to the opening 13 will be at one atmosphere.”  (col. 2, lines 28-30)  Oholm also discloses (col. 1, lines 43-49) a vent (8) .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735.  The examiner can normally be reached on Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MJM/            Examiner, Art Unit 3754

/DAVID P ANGWIN/            Supervisory Patent Examiner, Art Unit 3754